DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel A. Smith on Friday, February 4, 2022.
The application has been amended as follows: 
Claim 1, Line 8: Replaced “and further wherein” with -- wherein --
Claim 1, Line 10: Replaced “leaving a portion of the lens exposed” with -- leaving a portion of the lens exposed, and further wherein the lens includes a single film configured with an indicia located on the encapsulate lip --
Cancelled Claim 7
Claim 9, Line 8: Replaced  “leaving a portion of the lens exposed” with -- leaving a portion of the lens exposed, and further wherein the lens includes a single film configured with an indicia located on the encapsulate lip --
Cancelled Claims 15-19
Allowable Subject Matter
Claims 1, 4-6, 8-9, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 9, the Applicant has sufficiently amended and claimed the vehicle lighting assembly/device including (at least) the circuit board, the lens, and the 
All subsequent claims are allowed due to dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Publication 2015/0224919 A1 to Sobecki et al. that teaches an illumination module for a vehicle winglet [Figures 1-17].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, February 4, 2022

/Jason M Han/Primary Examiner, Art Unit 2875